                                                                             CLERK'S OFFICE U.S.DIST.CG lR'r
                                                                                     ATG       OKE,VA
                                                                                             FILED

                                                                                     FEa 13 2222
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE W ESTERN DISTRICT O F W RGINIA                      JUL        . UDL6K LERK
                                                                                 BY;
                                     R O AN O K E DIW SIO N                             DE      C    K

JOHNNIE DARNELL PERKINS,                              CASE NO .7:20CV00091

                       Plaintiff,
V.                                                    M EM O R AN D U M OPIN IO N

UNK NOW N,                                            By: H on.Glen E.Conrad
                                                      Senior U nited StatesD istrictJudge
                       Defendant.

       JohnnieDarnellPerkins,aVirginiainmateproceeding proK ,filed thiscivilrightsaction

ptlrsuant to 42 U.S.C. j1983, complaining that his climinal defense attorney provided
ineffective assistance. A fterreview ofthe record,the courtconcludesthattlziscivilaction must

besumm arily dism issed aslegally frivolous.l

       Perkins' com plaint and other subm issions indicate that he was convicted of a drug

offensein theRocldngham Cotmty CircuitCourtin July 2019. Courtrecordsolnlineindicatethat

he has a pending crim inal appeal in the Court of Appeals of Virginia. Perkins alleges the

following eventsin theclaimssection ofhisj1983 fonn:(1)Perldns'lawyertoldhim thathe
was entering a plea dealin the GeneralDistrictCourt,butPerkins laterfound outthatno plea

dealhadhappenedthere,and hiscasewassenttotheCircuitCourt;and(2)thelawyerchanged
theplea dealwithoutdiscussing itwith Perkins,notifyinghim ofany changes,orcounseling him
                                           N

about the new deal. Perkins alleges that the attorney çidid eveN hing without my consent

        1Perkinsraisedsimilarallegationsinapriorcase,No.7:20CV00029,tiledonaj1983 form.Thecourt
conditionally filedthatcase,advised Perkinsthathisdefenseattorney wasnotastateactorwhocould besuedunder
 j1983,anddirectedPerkinstoclarifywhetherhewishedtoproceedunderj1983withsomeclaim ortopursuehis
ineffectiveassistanceclaimsinapetitionforam'itofhabeascorpus,pursuantto28U.S.C.52254.Thecotu' tsent
Perkinsbothaj1983form andaj2254form andadvisedhhntocompleteandfileoneortheother,ortowithdraw
thelawsuitaltogether.Perkinsthensubmittedacompleted j2254form,mldthecourtsummarilydismissedthecase
forfailtlreto exhauststatecourtremediesmsrequiredunderj2254(19. ThereaAer,Perkinssubmittedtheinstant
 j1983complaint,whichthecom'   tconstruedand docketedasanew andseparatecivilaction.Becausethecourt's
conditionaltilingorderinhispriorcasemayhaveconfusedPerkinsandencolzragedhim toproceedwith aj1983
actiondoomed tofail9om theoutset,thecoul'twilldirecttheclerktorefllnd toPerkinsthe$400thathepaid forthe
filing feein thiscase.
because ashestated in a letterto m ethatitwasin my bestinterest.'' Compl.2,ECF No.1. As

relief,Perldns,who does notname a defendant on his j1983 complaint,seeks monetary
dnm ages.

       The courtis required to dismiss any action filed by a prisoner againsta governmental

entity orofficerifthe courtdetenninesthatthe action isfrivolous,m alicious,orfailsto state a

claim on whichreliefmaybegranted.28U.S.C.j1915A(b)(1).A tfivolous''claim isonethat
Gllacks an arguable basis eitherin 1aw orin fact.'' Neitzke v.W illinm s,490 U.S.319,325,327

(1989)(interpretingGçfrivolous''informerversionof28U.S.C.j1915(d)).
       To stateaclaim tmderj 1983,theplaintiffmuststatefactsshowingthataperson acting
tmdercolorofstate 1aw tmdertook conductthatviolated theplaintiffs constitm ionalrights. See
co
 'operv. sheehan,735F.3d 153,158(4th Cir.2013)(ttsection 1983ofTitle42createsacause

ofaction againstany person who,acting undercolorofstate law,abddgesa rightarising under

the Constitmion orlawsofthe United States.'). Lawyers,even lawyers appointed by a state
courtto represent a crim inal defendant,do not act under color of state 1aw for purposes of

j1983. Polk Countv v.Dodson,454 U.S.312,318-19 (1981).Becausetheattom ey'salleged
professionaldefk iencies occurred while he w as acting as Perldns'defense counsel,those actions

werenottaken tmdercolorofstate1aw asrequiredtoprovidealegalbasisforsuittmderj1983.
Id. Thus,theattorney cannotbe sued in this j1983 caseforthoseactions,and the courtwill
sllmmarilydismissthecasetmderj 1915A(b)(1)asfrivolous.
       The clerk is directed to send copies of this m em orandtlm opinion and accom panying

orderto plaintiff.
       ENTER :This 19        day ofFebnlary, 2020.


                                                  SeniorUnited StatesDistdctJudge

                                              2
